Citation Nr: 1550163	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

4.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 50 percent disabling.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial compensable rating for onychomycosis.

8.  Entitlement to a total disability rating for compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1977.  Subsequently, he served in the U.S. National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, August 2011, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine and Baltimore, Maryland.  Jurisdiction of the claims file rests with the RO in Baltimore, Maryland.

During his August 2015 hearing before the Board, the Veteran raised the issues of entitlement to separate compensable evaluations for erectile dysfunction and peripheral neuropathy of the bilateral upper extremities, both of which are associated with the Veteran's service-connected diabetes mellitus, type II.  These issues have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

Under 38 C.F.R. § 20.1304(c), any pertinent new evidence submitted without a waiver must be referred to the RO.  38 C.F.R. § 20.1304(c) (2015).  Review of the Veteran's claims file reveals that additional evidence which may be pertinent to his claims for entitlement to service connection for bilateral hearing loss and sleep apnea, and his claim to reopen the issue of entitlement to service connection for hypertension has been associated with the electronic claims file and has not been considered by the RO since its December 2009 statement of the case addressing these issues.  A waiver of RO consideration of this evidence is not of record.  Thus, it would be prejudicial for the Board to address this evidence without a waiver.  Because the claims are already being remanded for the reasons discussed below, such additional evidence can be reviewed in the first instance by the RO on remand.

During his hearing before the Board in August 2015, the Veteran identified additional evidence which may be pertinent to his claims.  Specifically, he reported that he served in the U.S. National Guard for several years after service discharge, and that he experienced worsening hearing loss and increased blood pressure readings during that time.  While the Veteran's medical records from his National Guard service have been obtained, the dates of his active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) are not of record.  The dates of the Veteran's training are important to determining entitlement to service connection; therefore, they should be verified.  Additionally, the Veteran stated that he received private medical treatment within the prior year for his PTSD and his onychomycosis.  The RO should attempt to obtain these identified and pertinent records.

Further, the Veteran testified that the symptoms associated with his service-connected right and left lower extremity peripheral neuropathy, PTSD, and onychomycosis have worsened recently.  Review of the record shows that the Veteran last underwent VA examinations to assess the severity of these service-connected disabilities in September 2011, over four years ago.  Accordingly, the Veteran should be provided with new VA examinations to determine the current severity of his service-connected peripheral neuropathy of the bilateral lower extremities, PTSD, and onychomycosis.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding that where a Veteran claims his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of Veteran's current condition, VA is required to provide a new examination).

Last, the Veteran should be provided with VA examinations addressing the existence and etiology of his claimed bilateral hearing loss and sleep apnea.  VA's duty to assist may include providing a medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, the RO did not provide the Veteran with VA examinations and nexus opinions regarding his claims for entitlement to service connection for bilateral hearing loss and sleep apnea.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the inservice event, injury, or disease, or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

During his August 2015 hearing before the Board, the Veteran testified that he was exposed to loud noise during service, and that he has experienced impaired hearing since that time.  Additionally, the Veteran testified that he snored during service, and that he has snored consistently since service.  In support of his contention, he submitted an October 2015 statement from his ex-wife, who reported that she was married to the Veteran from 1970 to 1988, and that he snored terribly during that entire time.  The Board finds that the Veteran's lay statements and the lay statement provided by his ex-wife satisfy the "low" threshold, set forth in McLendon.  Accordingly, remand for VA examinations addressing the existence and etiology of the Veteran's bilateral hearing loss and sleep apnea is warranted.  Id. 

With regard to the Veteran's claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU), the Board finds that this issue is inextricably intertwined with the other issues remanded herein.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

Accordingly, the case is remanded for the following action:

1.  The RO must verify the Veteran's periods of service in the U.S. National Guard, including periods of inactive duty for training and active duty for training.  An attempt to obtain the complete copies of his National Guard records must be made.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his PTSD, peripheral neuropathy of the bilateral lower extremities, onychomycosis, hypertension, sleep apnea, and bilateral hearing loss.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify, to specifically include the private provider who treated him for PTSD and the private provider who treated him for onychomycosis.  The RO must then obtain all identified records.  

Regardless of whether the Veteran responds, the RO must obtain all VA treatment records pertaining to the Veteran's claims which are not currently associated with the electronic claims file.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be provided with VA examinations to determine whether bilateral hearing loss and sleep apnea are related to his military service.  The Veteran's electronic claims file must be made available to the examiners, and the examiners must specify in the report that the electronic claims file and all records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's testimony and statements which are competent evidence of inservice and post-service symptomatology, the VA examiners must provide opinions as to whether the Veteran currently has bilateral hearing loss and sleep apnea, and whether those disorders are related to his active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be provided with a VA examination to determine the severity of his PTSD.  The electronic claims file must be made available to and reviewed by the examiner.  

The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's PTSD, to include affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

5.  The Veteran must be provided with a VA examination to determine the current severity of his service-connected peripheral neuropathy of the right and left lower extremities.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.  Any indicated diagnostic tests and studies must be accomplished.  An electromyogram must be conducted to determine the nerve(s) involved.  All pertinent symptomatology and findings should be reported in detail.  

After review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the manifestations of the Veteran's peripheral neuropathy of the right and left lower extremities are organic and/or sensory in nature; and whether the Veteran's peripheral neuropathy of the right and left lower extremities manifests as complete paralysis with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges is lost, abduction of foot is lost and adduction is weakened, with anesthesia covering the entire dorsum of the foot and toes; and whether the Veteran's peripheral neuropathy of the right and left lower extremities manifests as incomplete paralysis that is mild, moderate, or severe in degree.  

6.  The Veteran must be provided with a VA examination to determine the current severity of his service-connected onychomycosis.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All diagnostic tests and studies deemed necessary by the examiner must be accomplished.  

The examiner must provide specific findings as to (a) The measurement of the percentage of the entire body affected by the skin disorder, including associated scarring or hyperpigmentation; (b) The measurement of the percentage of exposed areas affected by the skin disorder, including associated scarring or hyperpigmentation; (c) The need for systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if there is such a need, the total duration required over the past 12 months; and (d) Whether there is extensive lesions or marked disfigurement associated with the service-connected skin disorder.  

7.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

9.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

